AMBRO, Circuit Judge,
Dissenting to the Denial of Rehearing Banc,
joined by Judge Rendell:
We voted for rehearing en banc not because we believe that the panel has necessarily reached the wrong result. The core effect, as we perceive it, of the panel’s holding — that equity holders of a debtor may not file a chapter 11 bankruptcy petition solely “to reap [for themselves] a sub*424stantial gain through bankruptcy ... at the expense of the [debtor’s] sole creditor,” Op. n.4 — may pass muster with the unique facts this case presents. Our problem is this: counsel in other cases may argue the panel’s opinion to go further in requiring good faith than anyone on the panel intended. We thus voted for rehearing en banc to allow the full Court to dispel this argument, for we believe the panel’s opinion is limited to its snow in August facts.